Name: 2008/657/EC: Council Decision of 24Ã July 2008 appointing a German member and a German alternate member of the Committee of the Regions
 Type: Decision
 Subject Matter: Europe;  EU institutions and European civil service;  personnel management and staff remuneration
 Date Published: 2008-08-12

 12.8.2008 EN Official Journal of the European Union L 215/3 COUNCIL DECISION of 24 July 2008 appointing a German member and a German alternate member of the Committee of the Regions (2008/657/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 263 thereof, Having regard to the proposal of the German Government, Whereas: (1) On 24 January 2006, the Council adopted Decision 2006/116/EC appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2006 to 25 January 2010 (1). (2) A members seat on the Committee of the Regions has become vacant following the resignation of Mr Gerold WUCHERPFENNIG. An alternate members seat becomes vacant following the appointment of Mr Klaus ZEH as a member of the Committee of the Regions, HAS DECIDED AS FOLLOWS: Article 1 The following are hereby appointed to the Committee of the Regions for the remainder of the current term of office, which runs until 25 January 2010: (a) as member:  Mr Klaus ZEH, Minister fÃ ¼r Bundes- und Europaangelegenheiten und Chef der Staatskanzlei, Mitglied des ThÃ ¼ringer Landtags (change of mandate), and (b) as alternate member:  Mr Fritz SCHRÃ TER, Mitglied des ThÃ ¼ringer Landtags. Article 2 This Decision shall take effect on the date of its adoption. Done at Brussels, 24 July 2008. For the Council The President B. HORTEFEUX (1) OJ L 56, 25.2.2006, p. 75.